Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5363570 (Allen).
Regarding claims 1,2 and 7-10, Allen discloses an article of footwear comprising  a sole structure (see figures 9-17), the sole structure comprising: 
a midsole (116); 
a plate (clip 122) supported by the midsole and including a first surface (126) exposed at a ground-contacting surface of the sole structure; and 
a fluid-filled chamber (fluid-filled bladder 10)  in contact with a second surface of the plate (upper surface of bladder 10), the second surface being disposed on an opposite side of the plate than the first surface.  
With regard to claim 2, Allen teaches the plate (122) is exposed by an aperture (e.g. side apertures 138,140,142 and bottom aperture144; see figure 9-11) formed in the midsole.  
Regarding claim 7, Allen teaches the fluid-filled chamber (10) includes an arcuate shape in a direction extending from a heel region of the sole structure toward a forefoot region of the sole structure (see figures 10,11 and 13-16 which show several arcuate shapes as claimed).  
Regarding claim 8, Allen teaches an outsole (120) defining at least a portion of the ground-contacting surface of the sole structure.  
Regarding claim 9, Allen teaches the midsole (116) includes a first aperture and the outsole includes a second aperture, the first aperture being aligned with the second aperture to expose the plate at the ground-contacting surface of the outsole.  See figure 10 and 11, which show the aperture (passage 144) extending through the outsole 120 and midsole 116.
Regarding claim 10, Allen teaches an article of footwear, at least see col. 1, lines 17-21.  Also see shoe sole and shoe upper (44) shown in the figures. 
Claim(s) 1,4,7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5706589 (Marc).
Regarding claims 1,4,7 and 10, Marc discloses an article of footwear (1) comprising  a sole structure, the sole structure comprising: 
a midsole (12); 
a plate (25) supported by the midsole and including a first surface (bottom surface of plate 25) exposed at a ground- contacting surface of the sole structure; and 
a fluid-filled chamber (30,31)  in contact with a second surface of the plate, the second surface being disposed on an opposite side of the plate than the first surface.  
Regarding claim 4, the plate (25) as shown in the figures extends from the forefoot region to the midfoot region.
Regarding claim 7, see figure 1 showing the fluid-filled chamber (30,31) includes an arcuate shape in a direction extending from a heel region of the sole structure toward a forefoot region of the sole structure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4,11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen ‘570 in view of US 5575088 (Allen ‘088).
Regarding claims 3-4, Allen ‘570 discloses an article of footwear comprising a sole structure as claimed (see the rejection above) except for the fluid filled chamber and plate being located and exposed in the midfoot and forefoot regions of the sole structure.  Allen ‘088 teaches a similar structure wherein the fluid filled chambers are located in the heel, midfoot and forefoot region of the sole (see figures 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught by Allen ‘570 with the cushioning fluid filled bladder and plate holding (clip) to be located and exposes in the midfoot and forefoot region of the sole, as taught by Allen ‘088, to provide additional cushioning characteristics to these regions of the foot.  
Regarding claims 11-15 and 18-20, Allen ‘570 discloses an article of footwear comprising a sole structure (see figures 9-17), the sole structure comprising: 
a midsole (116); 
a plate (clip 122) supported by the midsole at a first location (heel region) and including a first surface (126) exposed at a ground- contacting surface of the sole structure; and 
a fluid-filled chamber (fluid-filled bladder 10)  in contact with a second surface of the plate, the second surface being disposed on an opposite side of the plate than the first surface.  
Allen ‘570 lacks teaching a plate and fluid-filled chamber located in a second forefoot region of the midsole and in a midfoot region of the midsole.
Allen ‘088 teaches a similar structure wherein the fluid filled chambers are located in the first heel location and additional midfoot and forefoot region of the sole (see figures 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught by Allen ‘570 with the cushioning fluid filled bladder and plate holding (clip) to be located and exposed in the midfoot and forefoot region of the sole, in view of the teachings of Allen ‘088, to provide additional cushioning characteristics to these regions of the foot.  
Regarding claim 18, Allen ‘570 teaches an outsole (120) defining at least a portion of the ground-contacting surface of the sole structure.  
Regarding claims 19, Allen ‘570 teaches the midsole includes a first aperture and the outsole includes a second aperture, the first aperture being aligned with the second aperture to expose the plate at the ground-contacting surface of the outsole.  Therefore, the combination as taught above would have first and second aligned apertures at each location of the fluid-filled chambers and plates.
Claims 1-4,6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5220737 (Edington) in view of US 4878300 (Bogaty).
Regarding claims 1-4,6-15 and 17-20, Edington discloses an article of footwear (10) comprising  a sole structure (see figures 1-5), the sole structure comprising: 
a midsole (12); 
a plate (stabilizer 50,52,54; see figures 1-2), located in a first heel location (50), a second forefoot location (54), and in a midfoot location (52) supported by the midsole; and 
a fluid-filled chamber (38,40,42)  in contact with a second surface of the plate (stabilizer), the second surface being disposed on an opposite side of the plate than the first surface.  
Edington lacks teaching the first surface (lower surface) of the plate exposed at a ground-contacting surface of the sole structure.
Bogaty teaches an article of footwear wherein the midsole (16) includes a first aperture (22) and the outsole (20) includes a second aperture (24), the first aperture (22) being aligned with the second aperture (24; see figure 2) to expose the plate (18) at the ground-contacting surface of the outsole.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught by Edington with the midsole includes a first aperture and the outsole includes a second aperture on the lower surface of the plate, as taught by Bogaty, so that the plate is exposed at a ground a ground-contacting surface of the sole structure.
Regarding claims 6 and 17, each of the fluid-filled chambers as taught by Edington include a substantially constant thickness along its length (e.g. see chamber 38, shown in dashed lines in figure 1 and see figure 4.
Regarding claim 7, Edington teaches the fluid-filled chamber includes an arcuate shape in a direction extending from a heel region of the sole structure toward a forefoot region of the sole structure; see the figures 
Regarding claims 8 and 18, Edington teaches an outsole (14) defining at least a portion of the ground-contacting surface of the sole structure.  

Claims 1-4,6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5220737 (Edington) in view of US 5575088 (Allen).
Regarding claims 1-4,6-15 and 17-20, Edington discloses an article of footwear (10) comprising  a sole structure (see figures 1-5), the sole structure comprising: 
a midsole (12); 
a plate (stabilizer 50,52,54; see figures 1-2), located in a first heel location (50), a second forefoot location (54), and in a midfoot location (52) supported by the midsole; and 
a fluid-filled chamber (38,40,42)  in contact with a second surface of the plate (stabilizer), the second surface being disposed on an opposite side of the plate than the first surface.  
Edington lacks teaching the first surface (lower surface) of the plate exposed at a ground-contacting surface of the sole structure.
Allen ‘088 teaches a similar structure wherein the fluid filled chambers are located in the heel, midfoot and forefoot region of the sole (see figures 1-5). Allen ‘580 also teaches a window can be provided below the fluid-filled chambers to permit viewing, see figure 6 and col. 5, lines 41-46.  See figure 6, wherein the midsole includes a first aperture and the outsole includes a second aperture, the first aperture being aligned with the second aperture to expose the plate (stabilizer 5,52,54) at the ground-contacting surface of the outsole.  
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught by Edington with the midsole includes a first aperture and the outsole includes a second aperture on the lower surface of the plate, in view of the teaching of Allen, so that the plate is exposed at a ground a ground-contacting surface of the sole structure.
Regarding claims 6 and 17, each of the fluid-filled chambers as taught by Edington include a substantially constant thickness along its length (e.g. see chamber 38, shown in dashed lines in figure 1 and see figure 4.
Regarding claim 7, Edington teaches the fluid-filled chamber includes an arcuate shape in a direction extending from a heel region of the sole structure toward a forefoot region of the sole structure; see the figures 
Regarding claims 8 and 18, Edington teaches an outsole (14) defining at least a portion of the ground-contacting surface of the sole structure.  
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
the reference(s) as applied to claims 1 and 14, respectively above, and further in view of US 2014/0165427 (Molyneux).
Molyneux teaches an article of footwear with a bladder wherein a tensile element disposed within the fluid-filled chamber (see paragraph 0029) to help control the shape, size and compressibility of the bladders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chambers/bladder of the fluid-filled chamber of the article of footwear taught above and/or the combinations taught above, with a tensile element, as taught by Molyneux, to help control the shape, size and compressibility of the bladder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,058,174. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556